EXHIBIT 6 Consent of PricewaterhouseCoopers LLP, independent chartered accountants We hereby consent to (i) the inclusion in Canadian Natural Resources Limited’s Annual Report on Form40-F for the year ended December31, 2010; and (ii)the incorporation by reference in the registration statement on FormF-9 (File No. 333-162270), of our audit report dated March 1, 2011 on the consolidated balance sheets of Canadian Natural Resources Limited as at December31, 2010 and 2009, and the consolidated statements of earnings, shareholders’ equity, comprehensive income and cash flows for each of the years in the three-year period ended December31, 2010 and the effectiveness of internal control over financial reporting of Canadian Natural Resources Limited as of December 31, 2010. SIGNED “PRICEWATERHOUSECOOPERS LLP” Calgary, Alberta March 25, 2011 “PricewaterhouseCoopers” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, which is a member firm of PricewaterhouseCoopers International Limited, each member firm of which is a separate legal entity.
